United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2287
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Keithen Deone McCorkle,                 *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 19, 2006
                                Filed: September 27, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Keithen McCorkle pleaded guilty to being a felon in possession of firearms, in
violation of 18 U.S.C. § 922(g)(1). The district court1 calculated an advisory
Guidelines imprisonment range of 57-71 months, and sentenced McCorkle to 64
months in prison and 3 years of supervised release. On appeal, counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), suggesting the sentence was
an abuse of discretion. In a pro se supplemental brief, McCorkle argues that using his
prior drug conviction to give him both a greater base offense level and an increased

      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
criminal history score was improper double counting, and that his prior convictions
and Guidelines enhancements had to be charged in the indictment and presented to a
jury.

       We reject these pro se arguments. The district court did not engage in
“double-counting” in its use of McCorkle’s prior drug conviction. See U.S.S.G.
§ 2K2.1, comment. n.12 (prior felony conviction resulting in increased base offense
level under U.S.S.G. § 2K2.1(a)(1), (a)(2), (a)(3), (a)(4)(A), (a)(4)(B), or (a)(6) is also
counted for purposes of determining criminal history points pursuant to Chapter
Four); United States v. Rohwedder, 243 F.3d 423, 426-27 (8th Cir. 2001) (where
application note makes clear that Sentencing Commission intended two enhancements
to apply to particular conduct, it is not impermissible double counting). The
Guidelines enhancements and prior convictions did not need to be charged in the
indictment or proved to a jury. See United States v. Salter, 418 F.3d 860, 862 (8th
Cir. 2005), cert. denied, 126 S. Ct. 1399 (2006); United States v. Thomas, 398 F.3d
1058, 1063-64 (8th Cir. 2005).

       We further conclude that the sentence was not an abuse of discretion or
unreasonable. See United States v. Booker, 543 U.S. 220, 261-62 (2005) (appellate
courts must review sentences for unreasonableness). The district court considered
appropriate factors in selecting the sentence, which was within the undisputed
Guidelines range, and we find nothing in the record to suggest McCorkle could rebut
the presumption of reasonableness. See United States v. Tobacco, 428 F.3d 1148,
1151 (8th Cir. 2005) (presumptively reasonable sentence can be unreasonable if
district court failed to consider relevant factor that should have received significant
weight, gave significant weight to improper or irrelevant factor, or considered only
appropriate factors but committed clear error of judgment in weighing those factors);
United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within Guidelines
range is presumptively reasonable; defendant bears burden to rebut presumption of
reasonableness), cert. denied, 126 S. Ct. 840 (2005).

                                           -2-
      Accordingly, we affirm. We deny McCorkle’s motion for appointment of new
counsel.
                     ______________________________




                                     -3-